IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 96-20104
                         Conference Calendar
                          __________________


ERIC BURRELL,

                                       Plaintiff-Appellant,

versus

METRO BUS COMPANY; BEN TAUB HOSPITAL;
WILLIAMS D. LEDBETTER,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-95-CV-4707
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eric Burrell appeals the district court's dismissal of his

42 U.S.C. § 1983 complaint as frivolous under 28 U.S.C. § 1915(d)

based on the statute of limitations.    Burrell's appeal is

DISMISSED AS FRIVOLOUS for failure to identify any error in the

district court's analysis.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); 5th Cir.

R. 42.2.   We caution Burrell that any additional frivolous



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No.   96-20104
                                -2-

appeals filed by him will invite the imposition of sanctions.   To



avoid sanctions, Burrell is further cautioned to review any

pending appeals to ensure that they do not raise arguments that

are frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.